Citation Nr: 1218385	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for loss of teeth for dental treatment purposes. 

2.  Entitlement to service connection for loss of teeth for compensation purposes, to include as due to the use of insulin.

3.  Entitlement to service connection for a bilateral knee condition, status post-arthroscopy and post-total left knee replacement, to include as due to the use of insulin. 

4.  Entitlement to service connection for a left (minor) arm condition, including but not limited to a left shoulder condition, to include as due to the use of insulin. 

5.  Entitlement to service connection for glaucoma. 

(Due to separate representation, a separate decision was been issued on another service connection issue on appeal.)

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.  This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the benefits sought on appeal. 

The Veteran requested a VA Central Office hearing in his February 2005 substantive appeal.  The issues on the cover sheet, however, were not addressed during the hearing conducted in February 2008.  Accordingly, in July 2009, the Board requested clarification from the Veteran as to whether he desired another Central Office Board hearing to address the issues currently before the Board.  As no response was received, the hearing request is deemed withdrawn as to these issues.  See 38 C.F.R. § 20.702(e) (2011).  Further, the Veteran has not thereafter requested an additional hearing as to the issues on appeal. 

These issues were previously before the Board in June 2008 and September 2009, at which point they were remanded for further development.  More recently, in April 2011, the Board again remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, continued to deny the claims, and returned the case to the Board for further appellate review.

The issue of entitlement to service connection for loss of teeth for compensation purposes, to include as due to the use of insulin, is discussed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.

FINDINGS OF FACT

1.  The AMC completed all of the development directed in the April 2011 Board remand as concerns the claims discussed in the decision below.

2.  An April 2006 rating decision granted a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disabilities, effective in November 2004.

3.  The preponderance of the evidence shows the Veteran's currently diagnosed bilateral knee condition did not have its clinical onset in active service, and neither is it caused or aggravated by his use of insulin for his service-connected type II diabetes mellitus.

4.  The preponderance of the evidence shows the Veteran's currently diagnosed left arm condition, to include the left shoulder and left elbow, did not have its clinical onset in active service, and neither is it caused or aggravated by his use of insulin for his service-connected type II diabetes mellitus.

5.  The preponderance of the evidence shows the Veteran is not currently diagnosed with glaucoma.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disorder for purposes of Class IV VA outpatient treatment have been met. 38 U.S.C.A. §§ 1110, 1721, 5103, 5103A, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 17.161(h) (2011).

2.  A bilateral knee condition, including degenerative joint disease (DJD) was not incurred in or aggravated by active service, and neither may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).

3.  A left (minor) arm condition, to include the left shoulder and left elbow, was not incurred in or aggravated by active service, and neither may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).

4.  The criteria for entitlement to service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been substantially met. There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2003 rating decision, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim.  RO letters dated in November 2002 and December 2004, included advice on how to prove a claim, to include on a secondary basis, and VA's duty to assist, including what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters did not, however, inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  That information was provided in a March 2006 RO letter.

The Board finds that any content deficiencies of the above referenced letters, and the June 2011 AMC Duty To Assist Letter, have not prejudiced the Veteran in the pursuit of his claims.  First, the Board notes that the rating decision, the statement of the case (SOC), and the supplemental SOCs, provided full explanations of the reasons the Veteran's claims were denied and what evidence was needed to prove the claims.  Second, prejudice due to content-related VCAA error is not presumed.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the Veteran nor his representative has asserted any specific prejudice the Veteran accrued as a result of any VCAA notice error, technical or otherwise.  Third, in the decision below, the Board denies the non-dental claims, so any issue related to a disability evaluation or effective date is rendered moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board also notes the evidence shows the Veteran was provided a reasonable opportunity to participate in the decision on his claims via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, the Board finds substantial compliance with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service dental records are not in the claims file.  The Board finds VA has exerted all reasonable efforts to obtain them, to include the April 2011 remand for that purpose.  An October 2011 RO letter informed the Veteran of the unavailability of his service dental records.  A November 2011 RO Memorandum sets forth the steps taken to try and obtain the Veteran's service dental records before the RO determined they were unavailable.  The records related to the Veteran's receipt of disability benefits administered by the Social Security Administration have also been added to the claims file.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Service Connection-General Provisions

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) .

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

A.  Dental Claims

Service Connection For Treatment Only

Under 38 U.S.C.A. § 1712 , outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met. Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  Generally, outpatient dental treatment for qualified recipients  may be authorized by the Chief, Dental Service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  Class IV eligible recipients are Veterans whose service-connected disabilities are rated at 100 percent, to include those who are entitled to the 100 percent rate by reason of individual unemployability.  38 C.F.R. § 17.161(h).

An April 2006 rating decision granted a TDIU due to service-connected disabilities, effective in November 2004.  In light of this fact, the Veteran is eligible for VA outpatient dental treatment, as authorized by appropriate VA dental authorities, as a Class IV veteran.  38 C.F.R. § 17.161(h).

B.  Musculoskeletal Disabilities

The earlier discussion of the general requirements for service connection are incorporated here by reference.  Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Bilateral Knee

The Veteran has a currently diagnosed disability of DJD of the knees.  Service treatment records of March 1969 note the Veteran's complaints of a lump at the medial aspect of the right knee with hypasthesia.  Physical examination revealed tenderness of the medial condyle.  The examiner's initial impression was a possible spur, and x-rays were ordered.  The x-rays were read as negative, and the examiner entered an impression of possible chronic irritation.  In May 1969, after the Veteran reported little improvement, he was referred to an orthopedist.  The Veteran reported the right knee gave out after jumping from choppers, and he denied swelling or locking.  Physical examination revealed weakness of the medial collateral ligament with no effusion, and the Veteran walked with a little limp.  X-rays showed a small calcification at the medial aspect of the left femoral condyle.  The examiner diagnosed an old tear of the medial collateral ligament with recent trauma to it.  The examiner recommended the Veteran not be assigned duty where he had to jump.  Further, he was not to run or carry more than 20 pounds for at least one month.  A Profile was issued to that effect.  It also restricted the Veteran's walking distance to one-half mile.

There are no further entries in the service treatment records related to the Veteran's knees.  The Veteran's March 1971 Report of Medical History for his examination at separation reflects that he denied any prior history for joint-related problems or symptoms.  The March 1971 Report Of Medical Examination For Separation reflects that all areas were assessed as normal.

Private records of June 1984 note the Veteran complained of neuromuscular symptoms.  The examiner noted the Veteran's physical examination was normal and opined the Veteran's problem was fatigue secondary to his personal schedule.   A private record of November 1996 notes left knee involvement when the Veteran slipped.  A December 1996 entry notes the Veteran complained of knee pain that started six months earlier.  A November 2004 report related to the Veteran's application for Social Security disability benefits notes the Veteran reported he was well until 1993.

The October 2011 examination report reflects the examiner conducted a comprehensive review of the claims file.  The Veteran reported his bilateral knee problems dated back to service around 1969, and they had progressively worsened since that time.  He underwent arthroscopic surgery on both in 2006 and 2007 respectively, and a total left knee replacement in 2010.  Following examination of the Veteran and review of the claims file, the examiner diagnosed DJD of both knees.  Notwithstanding the entry in the service treatment records of a suspected old meniscus tear, the examiner opined the Veteran did not have a past or current history for meniscus disorder or surgery for that condition.  The examiner opined further that there was not at least a 50-percent probability that the Veteran's current bilateral DJD of the knees had its clinical onset during active service, or that it is causally related to the episodes documented in the service treatment records in 1969.  The examiner noted that 1969 in-service knee x-rays and other evidence for the period 1969 to 1972 did not show DJD; nor was there any evidence the Veteran's knee DJD manifested to a degree of at least 10 percent within one year of his separation.

As concerns the impact of the Veteran's use of insulin for his diabetes, the examiner opined there was not at least a 50-percent probability that the Veteran's bilateral DJD of the knees is causally related to or aggravated by his diabetes mellitus, to include the Veteran's use of insulin.  Citing a study by the Mayo Clinic, the examiner noted that, while type II diabetics are at an increased risk for osteoarthritis, it is not because of the diabetes itself but because of the obesity many diabetics manifest.  The examiner observed that the medical literature noted studies on the side effects of insulin were conducted and no evidence was found to support DJD as a side effect of insulin.  The examiner observed the medical literature notes several risk factors for osteoarthritis, to include advanced age (>55), obesity, occupation, previous injury, and genetics.  In light of the findings on examination, the examiner opined the Veteran's history as shown by the evidence in the claims file, especially his occupation of electrician, which entailed repetitive knee bending, the Veteran's age, and, his body mass index greater than 45, were the primary risk factors for the Veteran's DJD of the knees.


Left Upper Extremity

Service treatment records of February 1970 note the Veteran's complaints of left shoulder pain secondary to a fall.  The examiner's diagnostic impression was left shoulder and elbow strain, rule out an acromioclavicular joint injury.  The service treatment records contain no subsequent entries related to the left shoulder or elbow.  The Veteran's March 1971 Report of Medical History for his examination at separation reflects that he denied any left shoulder or arm symptoms or complaints.  The March 1971 Report Of Medical Examination For Separation reflects the Veteran's upper extremities were assessed as normal.

The October 2011 examination report reflects the Veteran reported his left shoulder injury started 1986-87 while playing handball; and his left shoulder had progressively worsened since.  The Veteran reported further that he once did a lot of golfing but could no longer do so.  Based on the Veteran's history and the objective findings on clinical examination, the examiner diagnosed left shoulder impingement syndrome with DJD of the acromioclavicular joint.

The Veteran was unable to provide an exact date of the onset of his left elbow pain, as he reported he had fallen on it so many times.  One instance he recalled was a fall at a construction site in 2007-08.  The Veteran reported he had a high threshold for pain, and it hurt only when he moved his hand a certain way.  He related that his elbow would swell when he bumped it and when he used to golf.  The Veteran also reported that his left forearm would swell.  Based on the Veteran's history and the objective findings on clinical examination, the examiner diagnosed left elbow olecranon bursitis with spurs of the coronoid and dorsal olecranon.

The examiner observed the medical literature noted the primary risk factor for shoulder impingement syndrome were above-shoulder level repetitive work activity and sports, of which golf is a significant one.  The aging process was also a primary contributing factor.  The examiner noted that there was no evidence in the service treatment records of a rotator cuff tear, and the Veteran's shoulder was assessed as normal at separation.  In light of the fact the Veteran's occupation prior to 2002 was an electrician, which involved repetitive motion and overhead activity, the fact he was an avid golfer, and his obesity, the examiner opined there was less than a 50 percent probability that the Veteran's left shoulder impingement syndrome was related to his active service, to include the 1970 in-service left shoulder strain.  The examiner opined further that there was no evidence the Veteran's left shoulder DJD manifested at least to a compensable degree within one year of the Veteran's separation from active service.  As was the case with the Veteran's knee disorder, the examiner noted that the medical studies found no evidence to support shoulder impingement syndrome as a side effect of insulin.  Consequently, the examiner opined there was no relationship between the Veteran's left shoulder disorder and his diabetes, including his use of insulin; and neither is it aggravated by the Veteran's diabetes or his use of insulin.

The examiner's opinion on the left elbow is essentially the same as on the left shoulder.  The primary risk factors for the left elbow disorder were leaning on the elbow, especially on a hard surface for a long period of time (the examiner noted the Veteran's report of spending long hours on his computer); using the elbow to rise from bed or as part of an occupation like carpet laying or one where a worker must crawl in tight spaces and lean on the elbows; a hard blow to the tip of the elbow.  The aging process is also a significant factor.  The examiner noted the repetitive nature of the Veteran's occupation of electrician.  The examiner opined there was less than a 50-percent probability that the Veteran's left elbow olecranon bursitis and DJD were related to his active service, to include the 1970 in-service left elbow strain.  The examiner opined further that there was no evidence the Veteran's left elbow DJD manifested at least to a compensable degree within one year of the Veteran's separation from active service.  As was the case with the Veteran's knee disorder, the examiner noted that the medical studies found no evidence to support left elbow olecranon bursitis as a side effect of insulin.  Consequently, the examiner opined there was no relationship between the Veteran's left elbow olecranon bursitis and his diabetes, including his use of insulin; and neither is it aggravated by the Veteran's diabetes or his use of insulin. 

The Board finds the evidence of record fully supports the examiner's opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  As concerns service connection on a presumptive and direct basis, the Veteran's post-service medical records note a consistent history that his disorders had their onset many years after his active service.  As for service connection on a secondary basis, while the evidence establishes Wallin elements 1 and 2, the preponderance of the evidence shows element 3 is not present.  As noted, the examiner's opinion that there is no causal relationship between the Veteran's use of insulin and his bilateral knee, left shoulder, and left elbow, disorders and, and neither does his use of insulin aggravate either disorder, is fully supported by the evidence.

The Board notes the Veteran's assertions to the contrary; but he is a lay person.  There is no evidence he has any medical training.  The Board finds that diagnosing  DJD, shoulder impingement syndrome and elbow olecranon bursitis and, opining on the etiology of those disorders, is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a).  Consequently, the Veteran's assertions to the contrary are mere lay speculation or conjecture.  The same applies to the Veteran's  assertion that his disorders are due to his presumed exposure to Agent Orange.  He initially asserted that if Agent Orange can cause diabetes mellitus, it can cause the breakdown of bone cartilage.  The Veteran provided no evidence to support that assertion.  The Board deems it idle lay conjecture.  See id; see also 38 C.F.R. § 3.309(e).

In light of the above, the Board is constrained to find the preponderance of the evidence is against the Veteran's bilateral knee, left shoulder, and left elbow claims on a presumptive, direct, and secondary basis.  38 C.F.R. § 3.303, 3.307(a), 3.309(a) and (e), 3.310.  The benefits sought on appeal are denied.

C.  Glaucoma

The October 2011 eye examination report reflects the examiner diagnosed the Veteran with age-appropriate nuclear cataracts in the right eye and pseudophakia in the left eye.  The examiner noted the Veteran does not have glaucoma.

In the absence of a current diagnosis of glaucoma, there is no factual basis for service connection.  38 C.F.R. § 3.303.  Thus, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for loss of teeth for dental treatment purposes is granted. 

Entitlement to service connection for a bilateral knee condition, to include as due to the use of insulin, is denied. 

Entitlement to service connection for a left arm condition, including but not limited to a left shoulder and elbow condition, to include as due to the use of insulin, is denied. 

Entitlement to service connection for glaucoma is denied.


REMAND

The October 2011 VA dental examination report reflects the examiner rendered an opinion on the etiological relationship between the Veteran's loss of teeth and his active service, and the Veteran's diabetes, including the Veteran's use of insulin; but the examiner did not render an opinion on whether the Veteran's use of insulin aggravates his dental condition.  See Allen, 7 Vet. App. 439.  Per Allen, in the absence of a direct secondary relationship, aggravation must be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective and comprehensive VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for service connection for a dental claim for compensation, that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims(s) on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, supra.

2.  After the above is complete, the RO or AMC will send the claims file to the Dentist who conducted the October 2011 examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's use of insulin for his diabetes mellitus aggravated the Veteran's loss of teeth.  Ask the examiner to please provide a full explanation for any opinion rendered.  If the examiner who conducted the examination is no longer available, refer the claims file to an equally qualified examiner.  Should a substitute examiner advise an opinion cannot be rendered without an examination, the AMC or RO will arrange an examination.  The claims file must be provided for review by the examiner as part of any examination.

3.  After completion of all of the above, the AMC or RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AMC/RO.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


